 


114 HR 3796 IH: Nursing Home Accountability Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3796 
IN THE HOUSE OF REPRESENTATIVES 
 
October 21, 2015 
Mr. Walker introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 232 of the National Housing Act to provide that nursing homes receiving low ratings for purposes of the Medicare or Medicaid programs are ineligible for mortgage insurance under such section, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nursing Home Accountability Act of 2015. 2.Ineligibility for mortgages under section 232 of National Housing ActSection 232 of the National Housing Act (12 U.S.C. 1715w) is amended by adding at the end the following new subsection: 
 
(k)Ineligibility based on 5-Star Rating System score 
(1)IneligibilityExcept as provided in paragraph (2), on and after January 1, 2017, the Secretary may not insure any mortgage under this section for any nursing home that for any period of 30 or more consecutive months beginning after December 31, 2016, has had as an overall quality rating, under the 5-Star Quality Rating System, of 2 or less stars or an equivalent rating under any successor system. (2)Renewal of eligibilityA nursing home that is otherwise ineligible for mortgage insurance under this section by reason of paragraph (1) shall be eligible for such insurance if after the conclusion of the most recent period described in subparagraph (A) for such facility, such facility has maintained, for a period of 30 or more consecutive months, an overall quality rating under the 5-Star Quality Rating System of 3 or more stars or an equivalent rating under any successor system. 
(3)5-Star Quality Rating SystemThe term 5-Star Quality Rating System means the rating system established pursuant to sections 1819(i) and 1919(i) of the Social Security Act (42 U.S.C. 1395i–3(i), 1396(r)(i)) and in effect on the date of the enactment of this subsection.  (4)Existing mortgagesThis subsection may not be construed to affect any mortgage insured under this section before the date specified in paragraph (1). .  
 
